Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed July 14, 2022, claims 1, 3, 6-7, 9, 12-14, 16 and 18 has been amended, claim 15 has been cancelled, and claims 1-14 and 16-19 are currently pending for examination.   

Response to Arguments
Regarding claim objections applicant’s arguments, see page  8 section 3, filed July 14, 2022, with respect to claims 3 and 9 have been fully considered and are persuasive.  The claim objections of claims 3 and 9 have been withdrawn. 
Regarding 35 U.S.C. 101 rejection applicant’s arguments, see page 9 section IV, filed July 14, 2022, with respect to claims 13 and 14 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 13 and 14 have been withdrawn. 
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 section V, filed July 14, 2022, with respect to claims 1-14 and 16-19  have been fully considered and are not persuasive.  Please see below rejections. 
Regarding 35 U.S.C. 103 applicant’s arguments, see page 10section VI, filed July 14, 2022, with respect to claims 1-3,  5-9, 11-14 and 16-19 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Sait describes a method and apparatus to design collaborative automation systems based on Data Distribution Service middleware. (abstract.) 
However, Sait does not teach or suggest publishing process data information for signals in the network centric process control system via a middleware service, wherein the process data information of one signal has an identity unique in the network centric process control system, a data type for process data, and process data. Indeed, the Office Action concedes that "Sait however does not explicitly disclose the process data information having an identity unique in the network centric process control system, a data type for process data, and process data." (Office Action at p. 9.) 
This feature, as recited in claims 1, 7, and 13, solves the problem of improving system performance in that it allows a subscribing control service to only subscribe to the process data of a publishing control service that it is interested in. As it is system unique, it can identify the process data as well as the publishing control service. Such problem and its solution are not mentioned in Sait.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Sait teaches, publishing, by one or more of the plurality of nodes, process data information for signals in the network centric process control system via a middleware service (see Fig.3, Fig.6, para. 0083-0089, Each operation area of the collaborative automation system 700 is assigned one I/O processing and inferential modeling server 720 to process the I/O signals of the associated autonomous process interface systems 730a and 730b and to infer unmeasured process properties required for the advanced process control applications. The function of the I/O processing and inferential modeling server 720 is to acquire the latest status changes of all hardwired input signals in the associated autonomous process interface systems 730a and 730b), wherein the publishing is made by one control service of said one or more of the plurality of nodes (see Fig.3, Fig.6, para. 0083-0089, it is also the function of the I/O processing and inferential modeling server 720 to record the sequence of events, generate applicable alarms via an alarm management module 775, and publish the changed values to all subscribers requesting the latest updates, including a data historian 780, a lab information system 781, and HMI consoles 785 of the CCR 770. In addition, the I/O processing and inferential modeling server 720 publishes the inferred process properties to all subscribers transmitted from a multivariable controller 790, an advanced process controller 791, an advanced regulatory controller 792, and a processing unit controller 793 of the server room 715 through the middleware.), wherein the middleware service is a separate executable running in a separate operating system process provided by a real time operating system thereof (see para. 0081-0090, embodiments described herein replace the proprietary control module with a server-based controller running on a real-time operating system environment. The controller is located at the server room of the CCR. Real-time reliable and fault tolerant publish-subscribe data-centric middleware provides a seamless cross­ vendor interoperable communication between the controller and the distributed autonomous process interface systems.", ''[0082] the above modularity concept results in the development of a collaborative automation platform centered on distributed autonomous process interface systems and real-time DDS middleware to provide effective and efficient publish­ subscribe communication among all process control applications.'')

Regarding claim 1, the applicant further argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … However, this cited passage of TLV does not indicate that process data information of one signal has an identity unique in the network centric process control system, nor does it suggest that any one of the fields (e.g., type, length, value) constitutes an identity unique in the network centric process control system…. This example shows use of TLV in a command for the making of a telephone call to a phone number. There is a type "phoneNumberToCall", a length "8" and data in the form of the phone number "722-4246". However, none of these fields are a unique identity. The phone number may be considered unique for its target, i.e., the destination of a phone call. Nevertheless, it is not unique for process data conveyed to the target. 
For the foregoing reasons, the combination of Sait and TLV does not teach or suggest publishing process data information for signals in the network centric process 
control system via a middleware service, wherein the process data information of one signal has an identity unique in the network centric process control system. It is therefore respectfully submitted that claims 1, 7, and 13, as well as all claims dependent thereof, are patentable over the cited art.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, TLV clearly teaches, process data information of one signal having an identity unique in the network centric process control system, a data type for process data, and process data (see page 1-3, for data communication  TLV (type-length-value or tag-length-value) is an encoding scheme used for optional information element in a certain protocol. The type and length are fixed in size (typically 1-4 bytes), and the value field is of variable size. These fields are used as follows: Type - a binary code, often simply alphanumeric, which indicates the kind of field that this part of the message represents; Length - The size of the value field (typically in bytes); and Value - Variable-sized series of bytes which contains data for this part of the message, also per page 2, an example of usage is the Link Layer Discovery Protocol which allows for the sending of organizational-specific information as a TLV element within LLDP packets. Also, many other protocols use TLVs, such as COPS, IS-IS, and RADIUS”, clearly teaches a process data information comprising an identity unique in the network. Note: the instant specification repeats the claim language, without providing “an identity unique in the network centric process control system”).

Under the broadest reasonable interpretation,  the combination of the systems as disclose by Sait and TLV reads upon communication to “publishing, by one or more of the plurality of nodes, process data information for signals in the network centric process control system via a middleware service, wherein the publishing is made by one control service of said one or more of the plurality of nodes, the process data information of one signal having an identity unique in the network centric process control system, a data type for process data, and process data; wherein the middleware service is a separate executable running in a separate operating system process provided by a real time operating system thereof and subscribing, by the one or more of the plurality of nodes, to the process data information published in the network centric process control system via the middleware service, wherein the subscribing is made by another control service of said one or more of the plurality of nodes” as recites in the claim.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-14 and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

       Independent  claim 1 specifies the features "wherein configuration data defining 
signals with process data between the plurality of nodes has been received from an 
engineering node" and ''publishing, by one or more of the plurality of nodes, process data 
information in the network centric process control system via a middleware service". The difference 
between ''process data" and ''process data information" is not clear. 

It is also unclear as to what is meant by, “ configuration data “defining signals” with process data”. What signals are defined? What equipment/hardware/node is/are receiving the define signals and for what purpose?

Claims 7 and 13 are also rejected for the same reason as set forth above for claim 1.

Independent  claim 1 furthermore specifies '[a] network centric process control system comprising a plurality of nodes, wherein each node is configured to run one or more control services being a 
separate executable running in a separate operating system process provided by a real time 
operating system thereof"
However, the description does not disclose any information how several control services being a 
separate executable running in a separate operating system process provided by a real time 
operating system should be implemented by the person skilled in the art. Hence, said claim is not sufficiently supported by the description. 
	Applicant responded to the above rejection, see page 9 section V, by citing Wikipedia, however it would have been beneficial for the applicant to also cite paragraphs and Figures in the instant specification, as to where the limitation is taught.

Similar reasoning also applies to the corresponding features of independent claims 7, and 13.

Independent  claim 1 furthermore specifies a feature of "the middleware service being a separate  executable running in a separate operating system process provided by a real time operating system thereof". However, the description does not disclose any information how "the middleware service being a separate  executable running in a separate operating system process provided by a real time operating system thereof” should be implemented by the person skilled in the art. 
It is unclear whether “a middleware service” is a separate hardware/equipment or “a middleware service” is part of one of the plurality of nodes or part of a controller?

Independent  system claim 7 specifies a feature of "configuration data defining signals with  process data between the plurality of nodes are configured to be received from an engineering node of the network centric process control system." It is not clear, which entity should receive said configuration data.

For purpose of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6-7, 9-11, 13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sait et al. (US Pub. No.: 2017/0102690), and further in view of TLV (Within data communication protocols, Type-Length-Value, IDS submitted 2/19/2020, 11-2018).
As per claim 1, Sait disclose A method for process control in a network centric process control system, the network centric process control system comprising a plurality of nodes centric process control system comprising a plurality of nodes  (see para. 0020, "The clustered automation platform also includes real-time data distribution service control middleware configured to interconnect one or more process control applications, the one or more input / output processing and inferential modeling servers, the one or more control servers, the plurality of self-contained process interface systems, and one or more 
HTMLs), wherein each node includes one or more control service  being a separate executable running in a separate operating system process provided by a real time operating system thereof, wherein configuration data defining signals with for process data between the plurality of nodes has been received from an engineering node (see Fig.3, Fig.6, para. 0083, the controller architecture includes control servers 710 and I/O processing and inferential modeling servers 720 housed in a server room 715, and distributed autonomous process interface systems 730a and 730b, all of which are empowered by real-time reliable and fault tolerant DDS middleware, see also Fig.7, para. 0084-0086, three types of autonomous process interface systems 730a and 730b include COTS I/O system, proprietary I/O system, and I/O bus networks. Each type is independent of the type of controller server and its manufacturer, a COTS I/O system is a primary component of the collaborative automation system 700 for automation application), the method comprising the steps:
publishing, by one or more of the plurality of nodes, process data information for signals in the network centric process control system via a middleware service (see Fig.3, Fig.6, para. 0083-0089, Each operation area of the collaborative automation system 700 is assigned one I/O processing and inferential modeling server 720 to process the I/O signals of the associated autonomous process interface systems 730a and 730b and to infer unmeasured process properties required for the advanced process control applications. The function of the I/O processing and inferential modeling server 720 is to acquire the latest status changes of all hardwired input signals in the associated autonomous process interface systems 730a and 730b), wherein the publishing is made by one control service of said one or more of the plurality of nodes (see Fig.3, Fig.6, para. 0083-0089, it is also the function of the I/O processing and inferential modeling server 720 to record the sequence of events, generate applicable alarms via an alarm management module 775, and publish the changed values to all subscribers requesting the latest updates, including a data historian 780, a lab information system 781, and HMI consoles 785 of the CCR 770. In addition, the I/O processing and inferential modeling server 720 publishes the inferred process properties to all subscribers transmitted from a multivariable controller 790, an advanced process controller 791, an advanced regulatory controller 792, and a processing unit controller 793 of the server room 715 through the middleware.), wherein the middleware service is a separate executable running in a separate operating system process provided by a real time operating system thereof (see para. 0081-0090, embodiments described herein replace the proprietary control module with a server-based controller running on a real-time operating system environment. The controller is located at the server room of the CCR. Real-time reliable and fault tolerant publish-subscribe data-centric middleware provides a seamless cross­ vendor interoperable communication between the controller and the distributed autonomous process interface systems.", ''[0082] the above modularity concept results in the development of a collaborative automation platform centered on distributed autonomous process interface systems and real-time DDS middleware to provide effective and efficient publish­ subscribe communication among all process control applications.''); and
subscribing, by the one or more of the plurality of nodes, to the process data information published in the network centric process control system via the middleware service (see para. 0081-0090, the embodiments described herein replace the proprietary control module with a server-based controller running on a real-time operating system environment. The controller is located at the server room of the CCR. Real-time reliable and fault tolerant publish-subscribe data-centric middleware provides a seamless cross-vendor interoperable communication between the controller and the distributed autonomous process interface systems, see also para. 0089-0090, 0100, the function of the I/O processing and inferential modeling server 720 to record the sequence of events, generate applicable alarms via an alarm management module 775, and publish the changed values to all subscribers requesting the latest updates, including a data historian 780, a lab information system 781, and HMI consoles 785 of the CCR 770. In addition, the I/O processing and inferential modeling server 720 publishes the inferred process properties to all subscribers transmitted from a multivariable controller 790, an advanced process controller 791, an advanced regulatory controller 792, and a processing unit controller 793 of the server room 715 through the middleware), wherein the subscribing is made by another control service of said one or more of the plurality of nodes (see Fig.7 para. 0089, it is also the function of the I/O processing and inferential modeling server 720 to record the sequence of events, generate applicable alarms via an alarm management module 775, and publish the changed values to all subscribers requesting the latest updates, including a data historian 780, a lab information system 781, and HMI consoles 785 of the CCR 770. In addition, the I/O processing and inferential modeling server 720 publishes the inferred process properties to all subscribers transmitted from a multivariable controller 790, an advanced process controller 791, an advanced regulatory controller 792, and a processing unit controller 793 of the server room 715 through the middleware ).  

Sait however does not explicitly disclose the process data information of one signal having an identity unique in the network centric process control system, a data type for process data, and process data;

TLV however disclose process data information of one signal having an identity unique in the network centric process control system, a data type for process data, and process data (see page 1-3, for data communication  TLV (type-length-value or tag-length-value) is an encoding scheme used for optional information element in a certain protocol. The type and length are fixed in size (typically 1-4 bytes), and the value field is of variable size. These fields are used as follows: Type - a binary code, often simply alphanumeric, which indicates the kind of field that this part of the message represents; Length - The size of the value field (typically in bytes); and Value - Variable-sized series of bytes which contains data for this part of the message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of process data information having an identity unique in the network centric process control system, a data type for process data, and process data, as taught by TLV, in the system of Sait, so as to define the type-length-value encoding scheme used for optional information element for certain data communication protocols, see TLV, page 1.

As per claim 2, the combination of Sait and TLV disclose the method according to claim 1.

Sait further disclose wherein the publishing and the subscribing are bound by multicast addresses (see para. 0134, 0135, the time stamp was logged by the publisher from the start of sending the data sample request to all subscribers until it received the echo of the data sample back from the last subscriber. FIG. 11 illustrates a one-to-two multicast publish-subscribe communication latency measurement).  

As per claim 3, the combination of Sait and TLV disclose the method according to claim 1.

Sait further disclose wherein process data information to be published by said one control services is copied by the said one control service to a middleware service interface, which in turn publishes the process data information in the network centric process control system via the middleware service and/or to said another control service executing in the same node via the middleware service if said another control service is executing in the same node, and wherein process data information subscribed by said another control services is copied by said another control service from a middleware service interface, which in turn has received the processSerial No. Pending data information from the network centric process control system via the middleware service and/or from said one control service via the middleware service if said one control service is executing in the same node (see, para. 0154-0157, the communication among the control applications and the I/O system was implemented through a 16-port 10/100 Mbps 3Com fast Ethernet switch using real-time publish/subscribe DDS middleware. The measured average communication latency hosting the publisher and two subscribers within one laptop and using unicast and multicast scenarios / process data information to be published by a control services is copied).  

As per claim 5, the combination of Sait and TLV disclose the method according to claim 2.

Sait further disclose wherein the middleware service interface handles signal quality by overriding or substituting values in case of bad quality (see para. 0068, an important effort to standardize publish-subscribe middleware is the development of a Data Distribution System (DDS) specification by Object Management Group, Inc. (OMG). Data-centric publish-subscribe standard is the portion of the OMG DDS specification that addresses the specific needs of real-time data-critical applications and describes the fundamental concept supported by the design of the application programming interface. It focuses on the distribution of data between communicating applications, and provides several mechanisms that allow application developers to control how communication works and how the middleware handles resource limitations and error conditions).  

As per claim 6, the combination of Sait and TLV disclose the method according to claim 1.

Sait further disclose wherein a middleware service interface provided by the middleware service is configured to group publishing process data information in data sets, wherein each data set comprises signals and is assigned a multicast address (see para. 0068, 0079,  an important effort to standardize publish-subscribe middleware is the development of a Data Distribution System (DDS) specification by Object Management Group, Inc. (OMG), see also para. 0134-0135, the communication latency between a publisher and the last subscriber, i.e. the second subscriber in this case, is estimated by subtracting the one-way communication latency, as determined in a single publisher and a single subscriber case, from the roundtrip time to the last subscriber. In other words, the one-way latency is equal to T1—T0—a one-way latency in a one-to-one multicast case).  

As per claim 7, claim 7 is rejected the same way as claim 1. Sait further disclose A network centric process control system (see Fig. 31, a mobile network service 3120) comprising a plurality of nodes (see Fig.31, a base station 3156 (e.g., an Edge, 3G, 4G, or LTE Network), an access point 3154 (e.g., a femto cell or WiFi network), or a satellite connection 3152), wherein each node is configured to run one or more control services being a separate executable running in a separate operating system process provided by a real time operating system thereof, wherein configuration data defining a communication interface for process data between the plurality of nodes are configured to be received from an engineering node of the network centric process control system (see para. 0199-200), the network centric process control system including a processor (central processor 3122); and a computer program product storing instructions (see Fig.31, servers 3124 to provide mobile network services).

As per claim 8, claim 8 is rejected the same way as claim 2.

As per claim 9, claim 9 is rejected the same way as claim 3.

As per claim 11, claim 11 is rejected the same way as claim 5.

As per claim 12, claim 12 is rejected the same way as claim 6.

As per claim 13, claim 13 is rejected the same way as claim 1.

As per claim 14, claim 14 is rejected the same way as claim 2.

As per claim 16, claim 16 is rejected the same way as claim 3.

As per claim 17, claim 17 is rejected the same way as claim 5.

As per claim 18, claim 18 is rejected the same way as claim 3.

As per claim 19, claim 19 is rejected the same way as claim 5.

Allowable Subject Matter
Claim 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Trossen (US Pub. No.:2018/0075149) – see Fig.2, para. 0070-0072, “The RP/RS 210 may associate publisher information to a publisher P.sub.i (e.g., each publisher) and subscriber information to a subscriber S.sub.i (e.g., each subscriber, each requestor and/or each client). In certain representative embodiments, the publisher information and/or subscriber information may be a basis, at least in part, for the matching operation (e.g., used as part of a constraint matching mechanism). A RP/RS 210 may maintain a set of publishers P.sub.i (e.g., publishers P.sub.CID={P.sub.i; where i may be the number of publishers indicating the availability of data}) and a set of subscribers S.sub.i (e.g., subscribers S.sub.CID={S.sub.j, where j may be the number of subscribers indicating a demand for data}) for one or more content identifiers (CIDs) that have been published and/or subscribed to via or at the RP/RS 210”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469